Appellate Case: 22-8047     Document: 010110762183       Date Filed: 11/02/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         November 2, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-8047
                                                    (D.C. No. 1:21-CR-00013-ABJ-1)
  JAMES WAYNE LUCE,                                             (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in James Wayne Luce’s plea agreement pursuant to United States v.

 Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Exercising jurisdiction

 under 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Mr. Luce pleaded guilty to production of child pornography. Pursuant to

 Federal Rule of Criminal Procedure 11(c)(1)(C), the parties agreed that a sentence of

 no more than 240 months’ imprisonment would be appropriate. As part of his plea

 agreement, Mr. Luce waived his right to appeal his conviction and sentence, unless



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-8047     Document: 010110762183      Date Filed: 11/02/2022       Page: 2



 the government appealed the sentence or the court sentenced him based on an upward

 departure from or variance above the applicable guidelines range.1 Mr. Luce

 acknowledged in the plea agreement that he was entering his plea knowingly and

 voluntarily and that he understood its consequences, including the sentences that

 could be imposed and that he was waiving his appellate rights. At the change of plea

 hearing, the district court reminded him of the possible sentences and broad appeal

 waiver, and he confirmed that he understood and that he wanted to plead guilty.

 Based on Mr. Luce’s responses to the court’s questions and its observations of his

 demeanor during the hearing, the court accepted his plea as having been knowingly

 and voluntarily entered.

       The court then sentenced Mr. Luce to 240 months. The sentence is below the

 guidelines range, is within the range the parties agreed was appropriate, and the

 government did not appeal it. Despite the fact none of the exceptions to the appeal

 waiver applied, Mr. Luce filed a notice of appeal.

       In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the appeal waiver, whether the defendant knowingly and voluntarily

 waived his right to appeal, and “whether enforcing the waiver would result in a

 miscarriage of justice.” Hahn, 359 F.3d at 1325.



       1
         Mr. Luce also waived his right to collaterally attack his sentence, but he
 reserved the right to raise a claim that he was prejudiced by ineffective assistance of
 counsel or prosecutorial misconduct, subject to the requirements of 28 U.S.C. § 2255
 or other applicable law. He also reserved the right to seek a sentencing reduction
 under 18 U.S.C. § 3582(c).
                                            2
Appellate Case: 22-8047    Document: 010110762183       Date Filed: 11/02/2022      Page: 3



       In response to the government’s motion to enforce, Mr. Luce, through counsel,

 indicated that he “does not object to the enforcement of the waiver and dismissal of

 his appeal.” Resp. to Mot. to Enforce at 1. By doing so, he conceded that his waiver

 was knowing and voluntary, that his appeal falls within the scope of the waiver, and

 that enforcement of the waiver would not result in a miscarriage of justice. See

 United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005) (court need not address

 uncontested Hahn factors).

       Accordingly, we grant the government’s motion to enforce the appeal waiver

 and dismiss the appeal.




                                            Entered for the Court
                                            Per Curiam




                                           3